SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

UNITED STATES DISTRICT COURT FI, E D

OCT gg 2019
UNITED STATES OF AMERICA, ) Ings: CL ER Ke
- ) DIANAPOL 19 OFFICE
Plaintiff, ) , INDIANA
)
Vv. ) CAUSE NO. 1:19-cr-0278-JPH-TAB
)
RAMON SOLIS, ) -03
)
Defendant. )
PENALTY SHEET

You have been charged in a Superseding Indictment with a violation of the Laws of the United
States of America. The maximum penalties are as follows:

 

 

 

 

 

 

 

 

 

 

Count Statute Years Fine Supervised
Number Release
1 21 U.S.C. §§ 846 and 841(a)(1) 10-Life NMT NLT 5
Conspiracy to Distribute Controlled Substances $10,000,000 years
3 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2 | 0-20 NMT NLT 3
Distribution of a Mixture or Substance Containing $1,000,000 years
Fentanyl
Dated:
RAMON SOLIS
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth above
and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana

 

 
